Title: From George Washington to Thomas Lewis, 5 May 1774
From: Washington, George
To: Lewis, Thomas



Sir,
Mount Vernon 5th May 1774

Your letter of the 31st of March did not come to my hands ’till the latter end of last month; and no direct opportunity that I have heard of, has offered since, this letter taking the chance of conveyance from place to place only.
Immediately upon the receipt of your favor by Mr Young, I dispatched a letter to Capt. Crawford (covering yours to him) pointing out the necessity of his attempting to qualify as your Deputy, at your Court for April. before this I did not urge him (as he appeared anxious to return home) to take that rout, for two reasons: in the first place I did not advert to the necessity of this qualification; in the next place, ’till your letter arrived (which was after he was gone) I did not know whether you would accept of him as an Assistant or not. At the same time I wrote to him, I forwarded Letters under his cover (in order to be deliver’d by him) to Mr Madison, Mr Jones, & Capt: Hog, requesting the favour of each to facilitate his business if he came in on this errand; but what has been the result of all this I know not, never having heard a syllable from him since.
I come now to take notice of what you have said in respect to Mr Michael Cresap, whose claim to the round bottom, & other Lands along the banks of the ohio, for (as I am credibly inform’d) thirty miles, is equally well founded; & founded upon no other right, or pretence, than that of claiming every good bottom upon the river; building a cabbin thereon to keep off others; & then selling them, and going on to possess other Lands in the same manner. This if common report tells truth, is the foundation of Mr Cresap’s claim to the round bottom, set

up long after I had made choice of it, and had had it survey’d as a stage, or Lodgment between Fort Pitt & my Lands on the Great Kanhawa: it is true, as this is esteem’d a valuable bottom, he may have taken more pains in the improvement of it, than of the others; but his choice, or even knowledge of it, was long after I had had it survey’d.
This being the amount of his claim, I will now give you the substance of mine, which cannot be better done, than by informing you, that in the fall of the year 1770, when I went to view the Lands which have been since surveyed under the Proclamation of 1754 I made choice of this Spot of Land (called the round bottom) marked Trees, I directed Captn Crawford, when he went down the Spring following to survey it, which he accordingly did, as may appear by his Certificate inclosed you by Mr Young. Sometime after this, hearing that Doctor Brisco had taken possession of it, & actually had, or was going to fix Negroes on it, I wrote him a letter, of which No. 1. is a copy, upon which I was informed he had quit it. Sometime after this again, I learned that Mr Michael Cresap had taken possession of it, built houses, & was working hands thereon, upon which I also wrote him a letter, of which No. 2. is the copy; and was given to understand that Mr Theobald (or Tibbles, as he is commonly called) who was Partner with Mr Cresap in this Land, was determined to give it up; receiving at the same time a message, by Capt: Crawford, from Mr Michael Cresap, that if I would let him have the Land he would pay me what I thought the worth of it; to which, I returned for answer; that as it was the only piece of Land I had upon the Ohio, between Fort Pitt, & the Kanhawa’s, & found it very necessary as a Stage or Lodgment, in coming up the river, I could not agree to part with it, but again offered to pay for any labour or improvement, which he had made.
In this situation things were, when I wrote to you by Mr Young: otherwise, if I had thought that Mr Cresap could, with any colour of Justice, or even at any rate (as he must be conscious, that the mode he has practiced, of engrossing & selling Lands, is unwarrantable) have opposed my claim to this Land; I should have mention’d it to you before, but in truth, from everything that has passed, I concluded that he had yielded to my prior claim. In like manner may my title to the three thousand

acres on the waters of Shurtee & Racoon be disputed: For after that also was surveyed for me; after I had bought the rights (or claims rather) of several people to it, & after I had actually built several houses thereon, by way of strengthening my right, numbers of People went, in a forcable manner, and in defiance of repeated notices, & took possession of the Land, & built cabbins in such a manner as to prevent even entrance into my houses, & may, as Mr Cresap has, dispute my title under pretence of having improved it: but I do not expect that such claims as these can ever have an operation to my prejudice, or ought to retard my Patent; however, I do not wish to hasten any measure faster than it can be done with propriety. I am Sir, Your very humble Servt

G: Washington

